In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00178-CR



     ANTHONY FERNANDO STRANGE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41833-A




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Anthony Fernando Strange appeals from his conviction of aggravated assault.             The

clerk’s record was filed September 19, 2013, and the reporter’s record was filed January 22,

2014, making the appellant’s brief due February 21. This deadline was extended four times by

this Court on appellant’s motion, resulting in the current due date of May 12. Appellant has now

filed a fifth motion to extend seeking an additional extension of the briefing deadline.

       We have reviewed appellant’s fifth motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before May 27, 2014.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: May 20, 2014




                                                 2